DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered. Claims 1-23 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Gobeil (EP Publication No. 2722728, as cited in IDS), Soffer (US Publication No. 2015/0356045), and Montag (US Publication No. 2007/0168593).
Regarding claim 1, Haren discloses a docking station (docking device 200) to removably attach to a docking station receptacle (housing 110) of a display apparatus (display device 100), comprising: a host device connector (Figure 4, USB interface 210) to electronically communicate (through 610) with a host device (Figure 6, computing device 620), the host device connector (610) to provide data (through 610) between the docking station (200) and host device (Figure 6, computing device 620), wherein at least a portion of the data from the host device (620) to the docking station (200) and from the docking station (200) to the display apparatus (100) is graphical data to render a display on a display screen of the display apparatus (100) (Paragraphs [0041]-[0042], display 100 being used as a larger monitor for the computing device 620, where computing device can be laptop with a smaller screen); an attachment device (Figures 3-4, mounting member 300) to enable the docking station (100) to removably attach to the docking station receptacle (110) (Paragraph [0030], detachable attachment of the docking member 200 to the display device 100 by detachably attaching the mounting features 320 on the mounting member 300 to the one or more mounting features 140 disposed on the display device 100).
While Haren discloses (in Figure 6 and Claim 9) coupling (through video cable 650) the docking station (200) to the display apparatus (100) and suggests a wherein the display apparatus (100) is configured to function (Figure 1, through power plug in bottom right corner of 100) without the docking station (200) removably attached to the docking station receptacle (110) of the display apparatus (100), Haren does not explicitly disclose wherein the host device connector to communicate power; a direct data connector to interface with a direct data connector of the display apparatus to provide data communication between the docking station and the display apparatus; a direct power out connector to interface with a direct power in connector of the display apparatus; an auxiliary power out connector to enable power communication with a wireless peripheral device associated with one or more output devices, wherein the docking station is configured to facilitate wireless communication over a network between the wireless peripheral device and the display apparatus; and wherein the display apparatus comprises a graphical data port, an auxiliary data port, or a combination thereof, and is configured to function without the docking station removably attached to the docking station receptacle of the display apparatus. 
However, Gobeil teaches a docking station (Figure 4, portable docking station 100) comprising a direct data connector (data interface 406) to interface with a direct data connector (data interface 402) of a display apparatus (portable electronic device 402) to provide data communication (see Paragraph [0042]-[0044]) between the docking station (100) and the display apparatus (102); a direct power out connector (power interface 404) to interface with a direct power in connector (power interface 400) of the display apparatus (102).
Soffer teaches a docking station (Figure 5, docking device 501), wherein a host device connector (cable 6) communicates power (see Paragraph [0093]) from the docking station (501) to the host device (4); the docking station (501) comprising an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols).
Montag teaches wherein the display apparatus (docking apparatus 200) comprises a graphical data port (video inputs 214), an auxiliary data port (peripheral device inputs 218), or a combination thereof, and is configured to function (Paragraph [0023], through power supply 234) without a docking station (information handling system 300) removably attached to the docking station receptacle (channel 220) of the display apparatus (200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the video connector of Haren for the direct data connectors and direct power connector of Gobeil; modified the host connector of Haren to permit power communication as taught in Soffer; combined the auxiliary power out connector and wireless communication transceiver of Soffer to docking station of Haren; and combined the graphical data port, auxiliary data port, and external power supply of Montag to the display apparatus of Haren. 
Substituting the wired connectors of Haren for the direct connectors of Gobeil so would have eliminated the need for a cable connection between the docking station and display apparatus and increased functionality of the connector by additionally providing power to the display through the same cable-less connection (see Paragraphs [0042]-[0046] in Gobeil). Modifying the host connector of Haren would have increased the functionality of the docking station by allowing the docking station to communicate power between the host device and docking station (see Paragraph [0093] in Soffer). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer). Adding the graphical data port, auxiliary data port, and external power supply of Montag would have increased the functionality of the display apparatus by allowing the display apparatus to communicate with additional peripheral devices with and without the docking station (see Paragraphs [0021] and [0023] in Montag). 
Regarding claim 3, Haren in view of Gobeil, Soffer, and Montag teaches docking station of claim 1, further comprising (in Haren) at least three attachment devices (Figures 4-5, mounting device 300 including four threaded fasteners 410) to removably attach the docking station (200) to the docking station receptacle (210) of the display apparatus (200).
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Gobeil (EP Publication No. 2722728, as cited in IDS), Soffer (US Publication No. 2015/0356045), Montag (US Publication No. 2007/0168593), and Searby (US Publication No. 2007/0097618).
Regarding claim 2, Haren in view of Gobeil, Soffer, and Montag teaches the docking station of claim 1, but does not teach wherein the attachment device is a hook.
However, Searby teaches (in Figure 10) a docking station (docking station 14) comprising an attachment device (hooks 170) to removably attach the docking station (14) to the docking station receptacle (adapter 16) of the display apparatus (display 10), wherein the attachment device (170s) is a hook (see Figure 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the attachment device of Haren in view of Gobeil, Soffer, and Montag for the attachment system of Searby. Doing so would have provided a more uniform attachment means that was evenly distributed over the entire contacting area of the docking station, preventing any part of the docking station from being removed, laterally or transversely, from the slot and ensuring the docking station maintained a stable connection with the display apparatus (see Figure 10 in Searby).
Regarding claim 4, Haren in view of Gobeil, Soffer, and Montag teaches the docking station of claim 1, but does not teach wherein the display apparatus comprises a release mechanism to enable removal of the docking station from the receptacle of the display apparatus.
However, Searby teaches (in Figure 10) a docking station (docking station 14) comprising an attachment mechanism (hooks 170) to removably attach the docking station (14) to the docking station receptacle (adapter 16) of the display apparatus (display 10), wherein the docking station receptacle (16) of the display apparatus (10) comprises a release mechanism (lever 166) to enable removal of the docking station (14) from the receptacle (16) of the display apparatus (10) (Paragraph [0035], lever 166 actuated to facilitates disengagement of docking station 14 from display 10/display adapter 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the attachment device of Haren in view of Gobeil, Soffer, and Montag for the attachment system of Searby. Doing so would have provided a more uniform attachment means that was evenly distributed over the entire contacting area of the docking station, preventing any part of the docking station from being removed, laterally or transversely, from the slot and ensuring the docking station maintained a stable connection with the display apparatus (see Figure 10 in Searby).
Regarding claim 5, Haren in view of Gobeil, Soffer, Montag, and Searby teaches the docking station of claim 4, and further teaches (in Searby) wherein the release mechanism (lever 166) is a slider (Paragraph [0035], lever 166 actuated to facilitate disengagement of docking station 14 from display 10/display adapter 16).
Claims 6-9 and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Yoshikawa (US Publication No. 2010/0182262), Soffer (US Publication No. 2015/0356045), and Montag (US Publication No. 2007/0168593).
Regarding claim 6, Haren discloses a docking station (docking device 200) to removably attach to a docking station receptacle (housing 110) of a display apparatus (display device 100), comprising: 
a host device connector (Figure 4, USB interface 210) to enable data communication (through 610) with to a host device (Figure 6, computing device 620), wherein at least a portion of the data from the host device (620) to the docking station (200) and from the docking station (200) to the display apparatus (100) is graphical data to render a display on a display screen of the display apparatus (100) (Paragraphs [0041]-[0042], display 100 being used as a larger monitor for the computing device 620, where computing device can be laptop with a smaller screen); 
an attachment device (Figures 3-4, mounting member 300) to enable the docking station (100) to removably attach to the docking station receptacle (110) (Paragraph [0030], detachable attachment of the docking member 200 to the display device 100 by detachably attaching the mounting features 320 on the mounting member 300 to the one or more mounting features 140 disposed on the display device 100). 
While Haren discloses (in Figure 6 and Claim 9) coupling (through video cable 650) the docking station (200) to the display apparatus (100) and suggests a wherein the display apparatus (100) is configured to function (Figure 1, through power plug in bottom right corner of 100) without the docking station (200) removably attached to the docking station receptacle (110) of the display apparatus (100), Haren does not explicitly disclose wherein the host device connector to communicate power; a combined direct data/power out connector to interface with a combined direct data/power in connector of the display apparatus to provide power and data to the display apparatus; an auxiliary power out connector to enable power communication with a wireless peripheral device, wherein the docking station is configured to facilitate wireless communication over a network, including graphical data communication, between the wireless peripheral device and the display apparatus; and wherein the display apparatus comprises a graphical data port, an auxiliary data port, or a combination thereof, and is configured to function without the docking station removably attached to the docking station receptacle of the display apparatus.
However, Yoshikawa teaches docking station (body unit 6) comprising a combined direct data/power out connector (Figure 6, body-side connector 68) to interface with a combined direct data/power in connector (Figure 9, panel-side connector 80) of a display apparatus (panel unit 7 with display panel 2) to provide power and data to the display apparatus (panel unit 7 with display panel 2) (Figures 11-14 and Paragraph [0026], communication circuit transmitting a load control signal; Paragraph [0028], panel unit is supplied with the power from the power supply circuit through the connectors when it is coupled with the body unit).
Soffer teaches docking station (Figure 5, docking device 501), wherein a host device connector (cable 6) communicates power (see Paragraph [0093]) from the docking station (501) to the host device (4); the docking station (501) comprising an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols).
Montag teaches wherein the display apparatus (docking apparatus 200) comprises a graphical data port (video inputs 214), an auxiliary data port (peripheral device inputs 218), or a combination thereof, and is configured to function (Paragraph [0023], through power supply 234) without a docking station (information handling system 300) removably attached to the docking station receptacle (channel 220) of the display apparatus (200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the video connector of Haren for the combined direct data/power out connector of Yoshikawa; modified the host connector of Haren to permit power communication as taught in Soffer; combined the auxiliary power out connector and wireless communication transceiver of Soffer to docking station of Haren. 
Substituting the wired connector of Haren for the direct connector of Yoshikawa so would have eliminated the need for a cable connection between the docking station and display apparatus and increased functionality of the connector by additionally providing power to the display through the same cable-less connection (see Figures 6, 9, 11-14 in Yoshikawa). Modifying the host connector of Haren would have increased the functionality of the docking station by allowing the docking station to communicate power between the host device and docking station (see Paragraph [0093] in Soffer). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).
Regarding claim 7, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 6, further comprising (in Haren) a mounting feature (mounting feature 320) to attach to a mount (mounting member 300) of the docking station (200) and the display apparatus (100) when the docking station (200) is removably attached (through threaded fasteners 410) to the display apparatus (100).
Regarding claim 8, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 7, and further teaches (in Haren) wherein the mounting feature (320) is a hole (Paragraph [0032], 320 being a plurality of apertures).
Regarding claim 9, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 7, and further teaches (in Haren) wherein the display apparatus (100) comprises a second mounting feature (mounting features 140) to attach to the mount (300) of the docking station (200).
Regarding claim 11, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 6, further comprising (in Haren) an auxiliary graphical data connector (240). Soffer explicitly teaches wherein an auxiliary graphical data connector (primary display port 13a) enables data communication (see Paragraph 0086]) with a second display apparatus (primary display 2a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second display of Soffer to the auxiliary graphical data connector of Haren as previously modified by Yoshikawa, Soffer, and Montag to as to allow data communication between a second display and the auxiliary graphical data connector. Doing so would have increased functionality by providing an addition display apparatus for which to display information communicated by the host device (Paragraph [0086] and Figure 5 of Soffer).
Regarding claim 12, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 6, further comprising (in Haren) a release mechanism (threaded fasteners 410) to enable removal of the docking station (200) from the receptacle (210) of the display apparatus (100).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Yoshikawa (US Publication No. 2010/0182262) Soffer (US Publication No. 2015/0356045), Montag (US Publication No. 2007/0168593), and Chung (US Publication No. 2021/0181794).
Regarding claim 10, Haren in view of Yoshikawa, Soffer, and Montag teaches the docking station of claim 6, and but does not teach the docking station further comprising another auxiliary power out connector to enable power communication with a second display apparatus.
However, Chung teaches (in Figure 2) a docking station (docking station 202) comprising another auxiliary power out connector (second peripheral device port 208-2) to enable power communication (through power distributor 214-2) with a second display apparatus (second peripheral device 224-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the auxiliary power out connector of Chung to the docking station of Haren as modified by Yoshikawa, Soffer, and Montag. Doing so would have increased functionality for the docking station by allowing the user to connect an addition display apparatus for which to display information communicated by the host device (Paragraph [0029] and Figure 2 of Chung).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Publication No. 2021/0181794) in view of Yoshikawa (US Publication No. 2010/0182262) and Soffer (US Publication No. 2015/0356045).
Regarding claim 13, Chung discloses a non-transitory computer readable storage medium (Figure 3, non-transitory computer readable medium 332) containing instructions to be operated by a controller (Figure 3, docking station controller 310; controller labeled as 210 in Figure 2) of a docking station (Figure 2, docking station 202, including controller 210/310), the instructions, when operated by the controller (210/310) of the docking station (202), to cause the docking station (202) to: receive data from a host device (220) (Paragraph [0028], host device 220 transmitting various types of data to data bus 112/212), the data from the host device (220) comprising graphical data (Paragraph [0023], data bus 112/212 capable of receiving various types of data, including display data); provide power (through power distributors 214) to a display apparatus (peripheral device 224; Paragraph [0010], peripheral devices including monitors and televisions) via a combined data/power out connector (peripheral device port 208-1) of the docking station (202), the power (through power distributor 214-1) to operate a display screen of the display apparatus (224); and provide at least a portion of the graphical data (through data bus 112/212) from the host device (220) to the display apparatus (224-1) via the combined data/power out connector (208-1) of the docking station (202) for use to render a display on the display screen of the display apparatus (224-1; Paragraph [0010], peripheral devices including monitors and televisions), wherein the docking station (202) comprises a graphical data port (third peripheral port 208-3) and is configured to operate (through power supply 222) without the docking station (202) removably attached to the display apparatus (224-1).
Chung does not disclose wherein the docking station is removably attached to a display apparatus at a docking station receptacle; wherein the combined data/power out connector of the docking station is a direct connector; or providing power to a wireless peripheral device associated with one or more output devices via an auxiliary power out connector; facilitate communication over a network between the wireless peripheral device and the display apparatus, wherein the communication includes graphical data, wherein the docking station comprises an auxiliary data port.
However, Yoshikawa teaches a docking station (Figure 6, body unit 6) removably attached to a display apparatus (Figure 6, display panel unit 7) at a docking station receptacle (Figures 6 and 9, coupling protrusion 78). Yoshikawa also teaches a combined direct data/power out connector (Figure 6, body-side connector 68) of the docking station (body unit 6) is used to supply the power (Figure 11, through power supply circuit 10) to operate a display screen (display panel 2) of the display apparatus (7) and for use to render a display (Figure 11, through communication circuit 11) on the display screen (2) of the display apparatus (7) Figures 11-14 and Paragraph [0026], communication circuit transmitting a load control signal; Paragraph [0028], panel unit is supplied with the power from the power supply circuit through the connectors when it is coupled with the body unit).
Soffer teaches a non-transitory computer readable storage medium (Figure 5 and Paragraph [0079], docking station 501 including USB docking controller chip 8 having external memory chip) providing power (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers) via an auxiliary power out connector (connector 24), facilitate communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (17) and the display apparatus (display 2b), wherein the communication includes graphical data (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols), wherein the docking station (501) comprises an auxiliary data port (audio connector 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the connection 208-1 and display apparatus of Chung to include the direct connection and docking receptacle of Yoshikawa, and to have combined the auxiliary power out connector, wireless communication transceiver, and auxiliary data port of Soffer to the docking station of Chung. Modifying the connection and display apparatus would have decreased the docking stations footprint by allowing it to be mounted on the display apparatus, while also providing a secure, cable-less connection between docking station and display apparatus (see Figures 6, 9, 11-14 in Yoshikawa). Adding the auxiliary power out connector and auxiliary data port of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0086], [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing the connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).
Regarding claim 14, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) the instructions to further cause the docking station (Figure 2, 202) to provide power (through power distributor 214-2) to a second display apparatus (224-2) via an auxiliary power out connector (second peripheral device port 208-2 communicating power to second peripheral device 224-2 through second power distributor 214-2).
Regarding claim 15, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (Figure 2, 202) to provide at least a portion of the graphical data (from data bus 212) for use to render a display on a display screen of a second display apparatus (224-2) via an auxiliary graphical data connector (second peripheral device port 208-2 communicating display data from data bus 212).
Regarding claim 16, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (docking station 202) to receive data from the display apparatus (peripheral device 224-1) via the combined direct data/power out connector (device port 208-1 in Chung as modified by Yoshikawa) of the docking station (202) (Paragraph [0057] in Chung, peripheral devices communicating power demands to docking station).
Regarding claim 17, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Chung) instructions to further cause the docking station (202) to provide power (through power distributor 210-D) to the host device (host device 220) via a host device connector (host power port 206).
Regarding claim 18, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, and further teaches (in Soffer) a non-transitory computer readable storage medium (Paragraph [0079], docking station 501 comprising USB docking controller chip 8 having external memory chip) wherein the data from the host device (Figure 5, host device 4) is received at the docking station (docking device 501) at a wireless transceiver (wireless transceiver 45) of the docking station (801) (Paragraph [0199], wireless transceiver 45 audio input/output to enable wireless connection to nearby host computers).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless transceiver of Soffer to the docking station of Chung as previously modified by Yoshikawa and Soffer. Doing so would have increased the functionality of the docking station by allowing the docking station to wireless communicate with the host devices without the need of cables (Paragraph [0199] in Soffer). 
Regarding claim 19, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 18, but does not explicitly teach (in Soffer) wherein the wireless transceiver (wireless transceiver 45) of the docking station (801) is removable from the docking station (801). However, it would have been obvious to one of ordinary skill in the art to have made wireless transceiver removeable, as it has been held that making features of a device separable is obvious if motivation to the make said feature separable is present. Here, the motivation to make the wireless transceiver removable would have been to allow the wireless transceiver to be easily exchanged, replaced, or upgraded based on different computing needs. See MPEP § 2144.04 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung (US Publication No. 2021/0181794) in view of Yoshikawa (US Publication No. 2010/0182262), Soffer (US Publication No. 2015/0356045), and Law (US Publication No. 2017/0345290).
Regarding claim 20, Chung in view of Yoshikawa and Soffer teaches the non-transitory computer readable storage medium of claim 13, but does not teach wherein the instructions to further cause the docking station to receive, at a wireless transceiver of the docking station, Internet of Things (loT) data from a network device; wherein the IoT data comprises home automation data.
However, Law teaches non-transitory computer readable storage medium (Figure 2, memory 201-2), wherein the instructions to further cause the docking station (Figures 1, docking station 106; Figure 2 depicting components of the docking station according to Paragraph [0011]) to receive, at a wireless transceiver (Figure 2, beacon transceiver 202) of the docking station (106), Internet of Things (IoT) data from a network device (Figure 1, first communication device 101) (Paragraph [0037], 202 receiving signals from 101), wherein the IoT data comprises home automation data (Figure 1 and Paragraph [0029], docking station capable of controlling various consumer electronic appliances/devices based on input control signals from first communication device). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless transceiver of Law to the docking station of Chung as modified by Yoshikawa and Soffer. Doing so would have increased the functionality of the docking station by allowing the docking station to wireless communicate with and control various consumer appliances/devices (Figure 1 and Paragraph [0029] in Law).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Gobeil (EP Publication No. 2722728, as cited in IDS) and Soffer (US Publication No. 2015/0356045).
Regarding claim 21, Haren discloses a system (system 600) for docking with a host device (computing device 620), comprising: a display apparatus (display device 100), comprising: a display screen (see Figure 4A and Paragraph [0018]); a docking station receptacle (housing 110), comprising: a first attachment device (mounting member 300) and a first data connector (connection point of coupling 650); and a docking station (docking device 200), comprising: a host device connector (Paragraph [0042], USB interface 210, where the computing device 620 is communicatively coupled with 610 to the docking device 200 via one or more wireless or wired interfaces, for example a USB interface 210) to interface (through 610) with the host device (620), the host device connector (210) to communicate graphical data to the docking station (200) from the host device (620) (Paragraphs [0041]-[0042], display 100 being used as a larger monitor for the computing device 620, where computing device can be laptop with a smaller screen); a second data connector (Figure 6, communicatively coupling 650) to connect to the first data connector (240) and thereby communicate the graphical data from the docking station (200) to the display apparatus (100), the graphical data to be used by the display apparatus (100) to render a display on the display screen (see Paragraph [0021]-[0024]); wherein the docking station (200) comprises a graphical data port (second 240), an auxiliary data port (USB interfaces 220), or combinations thereof, and configured to operate (through power interface 230) without the docking station (200) removably attached to the docking station receptacle (110) of the display apparatus (100); a second attachment device (threaded fasteners 410) to removably attach to the first attachment device (300), thereby removably attaching the docking station (200) to the docking station receptacle (120) of the display apparatus (100).
Haren does not disclose wherein the docking station receptacle comprises: a direct power in connector; a first direct data connector, wherein a second direct data connector connects to the first direct data connector, and a direct power out connector connects to the direct power in connector to communicate power from the docking station to the display apparatus; wherein the host device connector communicates power from the docking station to the host device; an auxiliary power out connector to power communication with a wireless peripheral device associated with one or more output devices, wherein the docking station is further configured to facilitate wireless communication over a network, including communication of the graphical data, between the wireless peripheral device and the display apparatus.
However, Gobeil teaches the docking station receptacle (connecting portion of electronic device 102) comprises: a direct power in connector (Figure 4, power interface 400) and a first direct data connector (data interface 402), wherein a second direct data connector (data interface 406) connects to the first direct data connector (402) and a direct power out connector (404) connects to the direct power in connector (400) to communicate power from the docking station (100) to the display apparatus (102).
Soffer teaches a docking station (Figure 5, docking device 501), wherein a host device connector (cable 6) communicates power (see Paragraph [0093]) from the docking station (501) to the host device (4); and wherein the docking station (501) comprises an auxiliary power out connector (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) to enable power communication (Figure 5 and Paragraph [0120], power line 21 of connector 24 enabling charging) with a wireless peripheral device (host device 17, where 17 is capable as acting as a peripheral storage device to host device 4 as described in Paragraph [0179]) associated with one or more output devices (Paragraph [0086], 17 being associated with I/O devices connected to ports 10-12, where 12 is an audio jack used to connected to speakers), wherein the docking station (501) is configured to facilitate wireless communication (through datalink wireless receiver/transceiver 77 and antenna 78) over a network between the wireless peripheral device (host 17) and the display apparatus (display 2b) (Paragraph [0164], datalink 77/78 allowing host device 17 to communicate video data to display 2b through standard network protocols).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the video connectors of Haren for the direct data connectors and direct power connectors of Gobeil; modified the host connector of Haren to permit power communication as taught in Soffer; and combined the auxiliary power out connector and wireless communication transceiver of Soffer to the docking station of Haren. 
Substituting the wired video connector of Haren for the direct connectors of Gobeil would have eliminated the need for a cable connection between the docking station and display apparatus and increased functionality of the connection between the docking station and display by additionally providing power to the display through the same cable-less connection (see Paragraphs [0042]-[0046] in Gobeil). Modifying the host connector of Haren would have increased the functionality of the docking station by allowing the docking station to communicate power between the host device and docking station (see Paragraph [0093] in Soffer). Adding the auxiliary power out connector of Soffer would have increased the functionality of the docking station by allowing an additional peripheral device of a type different from the host device to be operatively coupled to the docking station (see Paragraphs [0108] and [0179] in Soffer). Adding the wireless communication transceiver of Soffer would have increased the functionality of the docking station by allowing the connected devices to communicate video data to additional displays without the need for cables (see Paragraph [0164] in Soffer).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Gobeil (EP Publication No. 2722728, as cited in IDS), Soffer (US Publication No. 2015/0356045), and Chung (US Publication No. 2021/0181794).
Regarding claim 22, Haren in view of Gobeil and Soffer teaches the system of claim 21, but does not teach another auxiliary power out connector to communicate power from the docking station to a second display apparatus.
However, Chung teaches an auxiliary power out connector (first peripheral device port 208-1) and another auxiliary power-out connector (second peripheral device port 208-2) to communicate power (through second power distributor 214-2) from the docking station (202) to a second display apparatus (second peripheral device 224-2) (Paragraph [0010] peripheral devices being display devices, including monitors and televisions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined another auxiliary power out connector of Chung to the docking station of Haren as modified by Gobeil and Soffer. Doing so would have increased the functionality of the docking station by allowing the user to connect an addition display apparatus for which to display information communicated by the host device (Paragraph [0029] and Figure 2 of Chung). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Haren (US Publication No. 2012/0120581) in view of Gobeil (EP Publication No. 2722728, as cited in IDS), Soffer (US Publication No. 2015/0356045), and Keilers (US Patent No. 10,452,096).
Regarding claim 23, Haren in view of Gobeil and Soffer teaches the system of claim 21, but does not teach wherein the docking station receptacle is located in a neck of the display apparatus.
However, Keilers teaches (in Figure 6A) a docking station (compute module 300) wherein the docking station receptacle (display stand housing portion 204a) is located in a neck (support member 204) of the display apparatus (display device 600).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the docking station receptacle of Haren in view of Gobeil and Soffer to be located in a neck of the display device as taught in Keilers. Doing so would have allowed the display apparatus to be thinner by preventing the need for a docking station to fit within a recess of the display housing. Doing so would have also increased the modularity of the docking station, by allowing for different sized docking station to be used with the display device (Column 7, lines 65-67 and Column 8, lines 1-15 in Keilers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841